Response to Amendment
1.	This office action is in response to the amendment of 10/21/2021.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
3.	Claims 1-3 and 5 are rejected under 35 U.S.C. 102a1 as being anticipated by Porras et al.
Porras et al. shows a temperature adjustment system which performs temperature adjustment of one or a plurality of instruments installed in a vehicle, the system comprising:  a heat medium temperature regulating device 64 which is configured to regulate a temperature of a heat medium (coolant); a heat medium supplying device 68 which is configured to supply to the instrument the heat medium subjected to temperature regulation in the heat medium temperature regulating device; a bypass piping 103 which is configured to bypass the heat medium temperature regulating device without cooling the heat medium (because the device 64 cools the heat medium, bypassing the device 64 will not cool the heat medium [0025-0028]); a bypass flow rate regulating device 100 which is configured to regulate a passage flow rate of the heat medium in a stepwise manner [0029], and which is provided to bypass the heat medium temperature regulating device [0029]; a temperature measuring device 65 which measures a temperature of the instrument (battery pack 24); and a controlling device 78 configured to control the bypass flow rate regulating device based on the measured temperature [0023 and 0030].  Regarding claim 2, the system performs temperature adjustment of a plurality of instruments (the battery and any instrument in the passenger cabin such as an electronic component used by a passenger).  The system further comprises a switching valve 100 that switches between flow paths 110 and 103 of the heat medium, wherein the controlling device controls the switching valve based on the measured temperature [0027].  Regarding claim 3, the instrument is a battery as stated above, and the controlling device controls an opening degree of the bypass flow rate regulating device 66 based on a .
Claim Rejections - 35 USC § 103
4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Porras et al.
Porras et al. does not disclose a power converter and a charger as the instruments, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made that since the heat medium is circulated to cool the battery and the passenger compartment, the system could be modified to circulate the heat medium to a power converter, a charger, or any other instrument requiring temperature adjustment.
Response to Arguments
5.	Applicant's arguments have been fully considered but, respectfully, they are not persuasive.  In the system of Porras et al., when the battery temperature is below a threshold value, the heat medium temperature device 64 is bypassed, and since the device 64 is used to cool the heat medium (coolant), the heat medium is not cooled as a result of the bypass.  Therefore, the prior art still reads on the claim amendments.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or just call the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763